DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and  11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by DiTeodoro et al. (US Pat. No. 7,876,803).
With regard to claim 1, DiTeodoro et al. disclose (see Fig. 6A and  14th col. lines 36-50 and 15th col. lines 30-32 and 39-44 ) an optical amplifier comprising:
a combiner  (polarization beam splitter 616) configured to output light received at a first input port from the light source  (605) as first light, and output light received at a second input port (path between 618 and  616) as second light having a polarization state different from a polarization state of the first light;
an optical amplifier (large mode area fiber amplifier 624) configured to amplify an intensity of each of the first light and the second light output (at 604) from the combiner;
a splitter (polarization beam splitter 618) configured to receive the first light from the optical amplifier (624) and output the first light from a first output port, and receive the second light from the optical amplifier and output the second light from a second output port (to  697); and
an optical modulator (electro-optic modulator 615) configured to attenuate an intensity of light output from the first output port of the splitter (618) in accordance with a control signal,
wherein the light output from the first output port of the splitter is received (after returning through optical amplifier loop)  at the second input port of the combiner via the optical modulator.
With regard to claim 11, the total system includes light source (605), the optical amplification apparatus as described above, and is configured to irradiate soft tissue (4th col. lines 38-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  DiTeodoro et al.  as applied to claim 1 above, and further in view of Gu et al. (US 2004/0263949).



With regard to claim 10, the optical modulator, when configured with appropriate electronics,   acts as a pulse picker (pulse selector, para. [0034]).  Such high speed pulse selection is necessary to reduce the repetition rate of ultrashort pulses before optical amplification at high power, to avoid over saturating the optical amplifier (paras. [0009-0011]. Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure the optical modulator as taught by Gu et al. for amplification of ultrashort high power pulses.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DiTeodoro et al.  as applied to claim 1 above, and further in view of Grubb et al. (US Pat. No. 6,151,338). DiTeodoro et al. do not specifically disclose that the light source is a pulsed light array (which is received at the first input port of the combiner). However, in the same field of endeavor, Grubb et al. teach a pulsed laser, high power rd col. lines 29-31) which  is provided to input 10 mW  pulses with very low pulse-to-pulse energy fluctuations into the fiber amplifier (2nd col. lines 31-36).  One skilled in the art, e. g. an optical engineer, would have recognized the advantage of choosing a pulse array of diode lasers taught by Grubb  as the source in the optical amplifier of DiTeodoro to reduce fluctuations while inputting sufficiently high power source into the optical amplifier to obtain very  high output pulses, resulting in the claimed invention. Therefore, the combination would have been obvious.

Allowable Subject Matter
Claims 2-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on Jan. 24, 2020 and July 31, 2020 have been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yamamoto and Vakoc disclose looped optical amplifier systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/             Primary Examiner, Art Unit 3645